Fourth Court of Appeals
                               San Antonio, Texas
                                       May 8, 2015

                                   No. 04-14-00341-CV

BOARD OF ADJUSTMENT FOR CITY OF SAN ANTONIO & Sarosh Management, LLC
                       d/b/a A-Z Food Mart,
                             Appellants

                                            v.

                      EAST CENTRAL INDEP. SCH. DISTRICT,
                                  Appellee

                From the 224th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2009-CI-17596
                        Honorable Laura Salinas, Judge Presiding


                                     ORDER
Sitting:     Sandee Bryan Marion, Chief Justice
             Karen Angelini, Justice
             Marialyn Barnard, Justice
             Rebeca C. Martinez, Justice
             Patricia O. Alvarez, Justice
             Luz Elena D. Chapa, Justice
             Jason K. Pulliam, Justice

      The court has considered Appellant Sarosh Management, LLC’s Motion for Rehearing &
En Banc Reconsideration, and the motion is DENIED.

                                                  _________________________________
                                                  Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of May, 2015.

                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court